Exhibit 10.2

 



AMENDMENT NO. 3 TO PROMISSORY NOTES

This Amendment No. 3 to Promissory Notes (this “Amendment”) dated this 1st day
of October, 2019, by and among Hash Labs Inc., a Nevada corporation (the
“Company”) and The Vantage Group Ltd., a Delaware corporation (the “Holder”).

W I T N E S S E T H:

WHEREAS, the Holder is the holder of certain outstanding promissory notes
(collectively, the “Notes”) of the Company, consisting of (i) a promissory note,
dated on or about January 14, 2019, in the original principal amount of
$17,780.25, as amended by amendment No. 1 thereto, dated April 9, 2019, and
amendment No. 2 thereto, dated July 3, 2019, and (ii) a promissory note, issued
on or about July 15, 2016, in the original principal amount of $100,000, as
amended by amendment No. 1 thereto, dated April 9, 2019, and amendment No. 2
thereto, dated July 3, 2019;

WHEREAS, the Company and the Holder desire to amend the Notes as more
particularly set forth below;

WHEREFORE, the parties do hereby agree as follows:

1.            The maturity date of each of the Notes is hereby amended to be
December 31, 2019.

2.            Except as modified herein, the terms of the Notes shall remain in
full force and effect.

3.            This Amendment may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same Amendment. A signature delivered by facsimile
or email shall constitute an original.

[Signature Page Follows]



1 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.



HASH LABS INC.

 

By: /s/ J. Mark Goode   Name: J. Mark Goode   Title: Chief Executive Officer  





 

THE VANTAGE GROUP LTD.

 

By: /s/ Lyle Hauser   Name: Lyle Hauser   Title: Chief Executive Officer  

 

 



2 

 

 

 

 

